            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHNA FIEDLER,
    Plaintiff,                                NO. 3:19-CV-0983

           v.                                 (JUDGE CAPUTO)
STROUDSBURG AREA SCHOOL
DISTRICT, et al.,
    Defendants.
                                   ORDER
   NOW, this 6th day of December, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss (Doc. 9) filed by Defendants Stroudsburg Area
          School District, John A. Toleno, Ryan Cron, and Joanna Kovacs is
          GRANTED in part and DENIED in part as follows:
          (A)    The claims against Toleno, Cron, and Kovacs in their official
                 capacities are DISMISSED with prejudice.
          (B)    The claims in Counts V, VI, and VII are DISMISSED as
                 redundant.
          (C)    The Equal Protection Clause claim (Count XI) is DISMISSED
                 with prejudice.
          (D)    The Human Dignity claim (Count I) is DISMISSED with
                 prejudice.
          (E)    The Injury to Bodily Integrity claim (Count II) is DISMISSED
                 with prejudice as duplicative of Count III.
          (F)    The State-Created Danger claim (Count III) against the District,
                 Toleno, and Cron is DISMISSED without prejudice.
          (G)    The procedural due process property interest in education claim
                 (Count IX) is DISMISSED without prejudice.
          (H)    The claims for violation of the Pennsylvania Constitution Article
            I, Section I (Counts IV & VIII) are DISMISSED with prejudice.
      (I)   The Rehabilitation Act and Americans with Disabilities Act claim
            (Count X) is DISMISSED without prejudice.
      (J)   The Motion to Dismiss is DENIED in all other respects.
(2)   Plaintiff has twenty-one (21) days to file an amended complaint to
      properly state her substantive due process claim against the District,
      Toleno, and Cron, her procedural due process claim, and her
      Rehabilitation Act/Americans with Disabilities Act claim. Failure to file
      an amended complaint within this time will result in the dismissal of these
      claims with prejudice.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge




                                    2
